Citation Nr: 1534048	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from June 25, 2004, to April 16, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to June 2004.  He also had a period of verified active duty for training (ACDUTRA) from May 2001 to October 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for PTSD, from June 25, 2004 (the day following the date of the Veteran's release from active duty).  In November 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  In January 2008, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal later that same month. 

In an October 2006 rating decision, the RO granted a higher, 70 percent rating for PTSD, effective June 2, 2006.  In an April 2010 rating decision, the RO granted a 100 percent rating for PTSD, effective April 1, 2010. 

In March 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In May 2012, the Board characterized the claim on appeal as one for a higher initial rating (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) remanded the o the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ partially granted the Veteran's claim for an increased rating and awarded a 70 percent rating, effective June 25, 2004, and a 100 percent rating, effective April 17, 2006.  As the Veteran was not granted the full benefit sought, the issue of entitlement to an initial rating in excess of 70 percent for the period from June 25, 2004, to April 16, 2006, remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  For the period from June 25, 2004, to April 16, 2006, the Veteran's psychiatric symptoms included nightmares, fragmented sleep, panic attacks, flashbacks, forgetfulness, nervousness, depression, poor concentration, irritability, feelings of isolation, and low energy; collectively, these symptoms are of the type, extent, and frequency or d severity that are indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  For the period under consideration, the applicable criteria are adequate to rate the Veteran's PTSD at all points, and no claim for a total rating based on individual unemployability (TDIU) due to PTSD was raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD, for the period from June 25, 2004, to April 16, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice for the downstream higher rating issue was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  However, , an August 2006 letter and the January 2008 SOC set forth the criteria for a higher rating for PTSD (the timing and form of which suffices, in part, for Dingess/Hartman).  The claim was subsequently adjudicated in a November 2012 SSOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, as well as the Veteran's VA and private treatment records.  Also of record is the transcript of the March 2012 Board hearing, along with various written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.


As regards the March 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

Here, during the March 2012 hearing, the undersigned identified the issues on appeal-to include the claim for a higher initial rating for PTSD .  During hearing, information was solicited from regarding the symptoms and  severity of the Veteran's PTSD, as well as his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, as the  Veteran's claims were remanded for additional development.  Under these circumstances, nothing gave rise to the possibility that any existing evidence relevant to the claim herein decided had been overlooked.  

In the May 2012 remand, the Board instructed the AOJ to obtain outstanding mental health treatment records and then readjudicate the Veteran's claims.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  

The AOJ obtained additional private and VA treatment records, then readjudicated the Veteran's claims in a November 2012 SSOC.  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the period from June 25, 2004, to April 16, 2006, the Veteran has been assigned a 70 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). [However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to certified to the Board after August 4, 2014 . See 79 Fed. Reg. 45 ,093 (Aug, 4, 2014))].  

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point during the  period under consideration..

In his September 2004 PTSD claim, the Veteran reported that he had memory loss, sleep difficulties, and nightmares.

The Veteran was afforded a general VA examination in September 2005.  He reported that none of his medical problems affected his occupation or daily activities.  

The Veteran was afforded a PTSD VA examination in October 2005.  The Veteran reported that he usually got along with his wife; however, they occasionally had arguments.  His wife recently left to live with her mother, saying that he had changed after returning from Iraq.  The Veteran reported that he got along fairly well with his 14-month-old daughter, although he was impatient with her.  The Veteran had been working as a lineman for a power company for the last year and a half.  He worked full-time, but had a short temper on the job.  He reported that he had two friends whom he could trust, but he did not like to be around many people as it made him anxious.  He complained about a short temper and poor, fragmented sleep.  The Veteran had nightmares at least three times a week involving "people being blown away," explosions, and fire-fights.  The Veteran reported that the day after a nightmare, he felt somewhat depressed with low energy.  The Veteran denied any thoughts of hurting himself or others.  The examiner noted that the Veteran's mood appeared to be labile and irritable.  He had recurrent thoughts about the Iraq War.  He was alert and oriented to time, place, and person, and his concentration was fairly good.  The examiner assigned a GAF score of 65.  The examiner stated that the Veteran had mild symptoms of PTSD and was able to function fairly well at his job.  The Veteran had few friends and was isolated socially.

In January 2009, the Veteran was afforded a VA PTSD examination.  The Veteran reported that when he was discharged from service in 2005, he started having nightmares and flashbacks about his traumatic Gulf War experiences.  He had frequent nervousness, depressed feelings, "every now and then," poor concentration "from time to time," frequent irritability, short temper "every now and then," trouble sleeping, trouble falling asleep and waking up at night, guilt, anger, and feelings of isolation.  The examiner noted that the Veteran's symptoms "did not remit and persisted to the present time."  The remainder of the examination detailed the Veteran's symptoms since his last examination in September 2006.

The Veteran testified before the undersigned at a hearing in March 2012.  He reported that after he was discharged from service, he had daily panic attacks. He stated that around June 2006, his PTSD increased in severity and he contemplated suicide.  He started having trouble with family, friends, and at work.  He stated that his psychiatrist recommended that he be released from work in April 2010.  During the March 2012 hearing, the Veteran then stated that he believed the severity of his PTSD was consistent from when he returned from his service in Iraq.

The record also includes undated statements from the Veteran's wife and mother.  The Veteran's wife stated that when he returned from Iraq, he was very distant, short, and forgetful of important things and safety issues concerning the well-being of his family and home.  He did not want to participate in family gatherings.  She stated that the Veteran was short-tempered and verbally abusive "when the kids get out of hand."  The Veteran's stated that since the Veteran returned from Iraq, he has become distant and has had nightmares and flashbacks.

The Board notes that the record includes a private intake assessment by Dr. M.W., dated on April 17, 2005.  However, the Board finds that such assessment was incorrectly dated and was, in fact, completed on April 17, 2006.  The assessment indicates that the Veteran was 22 years old.  However, as the Veteran was born in April 2005, he would have been 21 years old in April 2005.  The assessment also indicates that the Veteran's daughter was a year and a half.  However, his daughter was born in September 2004, and would have been seven months old in April 2005.  In addition, Dr. M.W. stated that the Veteran was admitted that day for inpatient treatment at a VA psychiatric facility.  VA treatment records indicate that the Veteran was admitted for psychiatric treatment on April 17, 2006.  As such, the Board finds it clear that the date of April 17, 2005, was a typographical error and should read as April 17, 2006.  The Board notes that the assessment does not address the Veteran's symptoms from June 25, 2004, to April 16, 2006; as such, it is not relevant to the period on appeal.

In any event, the Board finds that, collectively, the above-described evidence reflects that, for the period from June 25, 2004, to April 16, 2006, the Veteran's psychiatric symptoms included nightmares, fragmented sleep, panic attacks, flashbacks, forgetfulness, nervousness, depression, poor concentration, irritability, feelings of isolation, and low energy.  Impairment of social functioning was indicated by the Veteran's tendency to keep to himself.  Furthermore, he had mild occupational limitations, as indicated by his short temper.

The Board finds that at no  point during the period under consideration did  the Veteran's PTSD symptoms and resulting impairment meet, or more nearly approximate, the level of impairment contemplated in the maximum, 100 percent rating.  As indicated, under the rating formula, such a rating is assigned for total occupational and social impairment.  However, the evidence has shown no gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

Considering the effect of the Veteran's symptoms on occupational and social functioning, as indicated above,  during the pertinent period, the Veteran was married and was able to maintain a job.  The October 2005 examiner specifically found that the Veteran was able to function fairly well at his job.  Furthermore, during  his September 2005 general medical examination, the Veteran stated that none of his medical problems affected his occupation or daily activities.  Under these circumstances,  the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity, as appropriate, to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating. 

The Board further finds that GAF score assigned during the relevant period does not provide a basis for assigning a higher rating.  As indicated, the Veteran was assigned a GAF score of 65 during his October 2005 VA examination.  GAF scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Notably, as the  GAF score of 65 contemplates even less impairment than that contemplated in the assigned 70 percent rating , such a score clearly is not consistent with a rating higher than 70 percent.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 100 percent rating are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 100 percent rating or any even higher rating under VA's rating schedule. 

In assessing the Veteran's PTSD, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal. 

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of the award of service connection has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the described symptomatology.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran was employed on a full-time basis for the entire period under consideration, and there is no evidence or allegation that the Veteran's PTSD effectively rendered him unemployable during that time frame.   As such, the matter of the Veteran's entitlement to a TDIU due to PTSD has not been raised in conjunction with the current claim for higher rating, and need not be addressed.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial rating in excess of 70 percent for PTSD, for the period from June 25, 2004, to April 16, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


